Information Disclosure Statement
The reference listed in the Information Disclosure Statement filed on 05/18/2022 have been considered by the examiner (see attached PTO-1449 forms).

Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 10945674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Subramaniam et al. [US Patent Application Publication 2014/275854 A1], fails to anticipate or render obvious determining a likelihood that one or more measurements from the sensor configured within the wearable computing device is of sufficient quality at a second time period for calculating a physiological metric using the one or more measurements from the sensor based the information indicating the motion of the wearable computing device during the first time period and the determined contextual information associated with the wearable computing device, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is allowed because the closest prior art, Subramaniam et al. [US Patent Application Publication 2014/275854 A1], fails to anticipate or render obvious determine a likelihood that one or more measurements from the sensor configured within the wearable computing device is of sufficient quality at a second time period for calculating a physiological metric using the one or more measurements from the sensor based the information indicating the motion of the wearable computing device during the first time period and the determined contextual information associated with the wearable computing device, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 17 is allowed because the closest prior art, Subramaniam et al. [US Patent Application Publication 2014/275854 A1], fails to anticipate or render obvious determining a likelihood that one or more measurements from the sensor configured within the wearable computing device is of sufficient quality at a second time period for calculating a physiological metric using the one or more measurements from the sensor based the information indicating the motion of the wearable computing device during the first time period and the determined contextual information associated with the wearable computing device, in combination with all other limitations in the claim(s) as defined by applicant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862